

117 S2831 IS: Flood Insurance Flexibility Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2831IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the National Flood Insurance Program to accept mid-term cancellations of flood insurance coverage if the insured acquires alternative coverage.1.Short titleThis Act may be cited as the Flood Insurance Flexibility Act.2.Refund of premiumsChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by inserting after section 1307 (42 U.S.C. 4014) the following:1307A.Refund of premiums(a)DefinitionsIn this section—(1)the term new alternate policy, with respect to an NFIP policy, means another policy for duplicate flood insurance coverage for the same property obtained from a source other than the National Flood Insurance Program under this title; and(2)the term NFIP policy means a policy for flood insurance coverage for a property that is made available under this title.(b)Required refundNotwithstanding any other provision of law, if at any time an insured under an NFIP policy cancels the policy because a new alternate policy has been obtained, the Administrator shall refund to the former insured a portion of the premiums paid for the coverage made available under this title, as determined consistent with industry practice according to the portion of the term of the NFIP policy for which coverage was in effect, but only if a copy of the declarations page of the new alternate policy is provided to the Administrator.(c)Effective date of cancellationFor purposes of this section, a cancellation of an NFIP policy for the reason specified in subsection (b) shall be effective—(1)on the effective date of the new alternate policy, if the Administrator receives the request for the cancellation during the 180-day period beginning on the effective date of the new alternate policy; or(2)on the date of the receipt by the Administrator of the request for cancellation, if the Administrator receives the request after the 180-day period beginning on the effective date of the new alternate policy..